Citation Nr: 0943183	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2007 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative argued in its October 2009 Brief 
that the RO "has not fully complied with the intent of the 
Board Remand."  The Board agrees.  

In its May 2007 Remand, the Board noted that one of the 
Veteran's alleged stressors was an incident in which he found 
a man named "Washington" dead in his bunk.  The cause of 
death was possibly a drug overdose and the Veteran noted that 
he [the Veteran] was responsible for giving lectures 
regarding drug use.  The Veteran stated that this happened 
the day his ship (the U.S.S. Oklahoma) left Hong Kong.  The 
Board noted that the ship's log would show on what date it 
departed from Hong Kong; and that if an approximate date is 
determined, the stressor information might be verified by the 
U. S. Army and Joint Services Records Research Center 
(JSRCC).

The RO sent a request to the National Archives and Records 
Administration (NARA) in June 2009.  The RO requested 
"copies of deck logs for the U.S.S. Oklahoma from March 1973 
to October 1974" for the purpose of verifying the Veteran's 
claimed stressor.  In July 2009, NARA responded that the logs 
do not indicate what individuals served aboard the ship or 
when they departed the ship, or 


if they set foot in Vietnam.  It stated that "Log entries 
provide information about ship movements and operations.  The 
deck log for the period you indicate would total in excess of 
1500 pages.  If we knew what information you were seeking we 
would be glad to assist you further."

The Board notes that while NARA cannot verify the Veteran's 
stressor, it can determine when the Veteran's ship departed 
Hong Kong.  Once that date(s) have been determined, the 
stressor might be verified by JSRCC.  As such, the Board 
finds that the RO should inform NARA that the VA simply 
wishes to know on what date(s) the U.S.S. Oklahoma departed 
from Hong Kong between March 1973 and October 1974.  Given 
that log entries "provide information about ship 
movements," NARA should be able to furnish this information.  

Additionally, the Board notes that two other alleged 
stressors involved (1) witnessing a young boy being shot and 
killed; and (2) a fellow soldier going "bonkers" and taking 
an axe to his own arm.  JSRCC was unable to verify the 
stressors because the Veteran failed to provide names or 
dates for the alleged events.  The Board notes that the 
Veteran has completed a PTSD questionnaire in which he stated 
that the first stressor likely occurred in the 60 day period 
between December 1972 and January 1973.  In another 
statement, he indicated that it occurred in August 1972.  He 
also indicated that the second stressor likely occurred in 
approximately December 1972.  Now that the Veteran has 
provided additional information regarding his alleged 
stressors, the RO should once again contact JSRRC to 
determine if any of them can be verified.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

If any of the alleged stressors can be verified, then a VA 
examination will be appropriate to address the question of a 
nexus between any current PTSD and a corroborated stressor. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should specifically inform the 
National Archives and Records 
Administration that the VA is requesting 
information regarding what date(s) the 
U.S.S. Oklahoma departed from Hong Kong 
between March 1973 and October 1974.  
Once the date(s) have been determined, 
the information can be sent to JSRRC for 
the purpose of verifying the alleged 
stressor.  

2.  The RO should forward the Veteran's 
service personnel records and summary of 
the alleged stressors (along with the 
newly acquired approximate dates) to the 
U. S. Army and Joint Services Records 
Research Center (JSRCC) for verification.  

3.  If, and only if, the RO determines 
that an in service stressor is 
corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the Veteran currently 
suffers from PTSD related to such 
corroborated stressor.  The claims file 
must be made available to the examiner 
for review, and any medically indicated 
special tests should be accomplished.   
  
4.  After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the claim is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



